UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
TRUSTEES OF THE DRYWALL TAPERS :                                                   4/18/2019
AND POINTERS LOCAL UNION NO. 1974 :
BENEFIT FUNDS,                                            :
                                                          :       17-CV-9304 (VSB)
                                         Plaintiffs,      :
                                                          :             ORDER
                           -against-                      :
                                                          :
CITE C CORP.,                                             :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On November 28, 2017, Plaintiff Trustees of the Drywall Tapers and Pointers Local

Union No. 1974 Benefit Funds initiated this action by filing the Complaint. (Doc. 1.) A copy of

the Complaint was served on Defendant Mix Unit, LLC on December 11, 2017, (Doc. 7), but

Defendant failed to answer or respond to the Complaint, or otherwise appear in the action. After

Defendant failed to appear at a June 22, 2018 hearing to show cause why a default judgment

should not be entered, I entered a default judgment in favor of Plaintiff and referred the case to

Magistrate Judge Stewart D. Aaron for an inquest on damages and attorneys’ fees. (Docs. 16,

17.)

        On November 6, 2018, Judge Aaron issued a Report and Recommendation

recommending that I award to Plaintiff: (1) damages in the amount of $35,435.60; (2) liquidated

damages in the amount of $3,543.56; (3) attorneys’ fees and costs in the amount of $2,980.00;

and (4) interest at the rate of 5.25% on the principal sum of $35,435.60 from December 31, 2014

until the date of judgment. (Doc. 20.) No objections or requests for an extension have been filed

and the deadline for objections has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                                        1
         A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report

and recommendation of a magistrate, to which no timely objection has been made, a district

court need only satisfy itself that there is no clear error on the face of the record.” Nelson v.

Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985).

         I have reviewed the Report and Recommendation for clear error and find none. See

Braunstein v. Barber, No. 06 Civ. 5978(CS)(GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2,

2009) (explaining that a “district court may adopt those portions of a report and recommendation

to which no objections have been made, as long as no clear error is apparent from the face of the

record”). Accordingly, I hereby ADOPT the Report and Recommendation, (Doc. 20), in its

entirety. Plaintiff is entitled to $35,435.60 in damages, $3,543.56 in liquidated damages,

$2,980.00 for attorneys’ fees and costs, and interest at the rate of 5.25% on the principal sum of

$35,435.60 from December 31, 2014 until today.

         The Clerk of Court is respectfully directed to enter judgment accordingly and close the

case.

SO ORDERED.

Dated:      April 18, 2019
            New York, New York                         ________________________________
                                                       VERNON S. BRODERICK
                                                       United States District Judge




                                                   2
